After a careful review of this record, I am inclined to think that the only reasonable inference to be drawn from the undisputed facts is that the alleged confession was not freely and voluntarily made. Under my view there is little, if any, other evidence connecting the defendant with this horrible crime. Under these circumstances, I think the grave doubt that exists in my mind as to the admissibility of this confession should, infavorem vitae, be resolved in favor of the defendant. I, therefore, dissent.
TAYLOR, J., concurs.